Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.862 Filed 03/20/19 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN

VANDENBERG & SONS FURNITURE,                       )
INC. a Michigan corporation, individually and      )
as the representative of a class of similarly-     )
situated persons,                                  )
                                                   )
                              Plaintiff,           )
                                                   )   Civil Action No: 1:15-cv-01255
               v.                                  )
                                                   )    Hon. Gordon J. Quist
ALLIANCE FUNDING GROUP and JOHN                    )
DOES 1-10,                                         )   Magistrate Judge Ray Kent
                                                   )
                              Defendants.          )

                     PLAINTIFF’S RENEWED MOTION TO COMPEL
                       WITH INCORPORATED MEMORANDUM

        Plaintiff, Vandenberg & Sons Furniture, Inc., (“Plaintiff”), through its attorneys, submits

its Motion (with Incorporated Memorandum) to Compel discovery from Defendant Alliance

Funding Group (“Defendant”) pursuant to Federal Rule of Civil Procedure 37 and Local Rule

7.1. In accordance with Rule 7.1, Plaintiff unsuccessfully attempted to resolve this issue with

Defendant.

                                            Background

        Plaintiff’s Complaint, filed on December 3, 2015, alleges Defendant has a practice of

sending “unsolicited advertisements” by fax in violation of the Telephone Consumer Protection

Act of 1991 (“TCPA”), and the Junk Fax Prevention Act of 2005 (“JFPA”), 47 U.S.C. § 227, et

seq. (Doc. 1, ¶ 2). The Complaint alleges Defendant sent fax advertisements to Plaintiff and a

class of similarly situated persons, “including, but not limited to, the facsimile transmissions of

an unsolicited advertisement on or about March 19, 2012,” which Plaintiff attached as Exhibit A.

(Id.)
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.863 Filed 03/20/19 Page 2 of 11




       The Complaint alleges that the March 19, 2012 fax (the “Fax”) is an “unsolicited

advertisement” under the TCPA, and that the fax lacks the opt-out notice required by the

regulations implementing the TCPA promulgated by the Federal Communications Commission

(“FCC”), 47 C.F.R. § 64.1200(a)(4)(iii)–(iv), which precludes Defendant from asserting a

defense of established business relationship (EBR). (Id. at ¶¶ 11, 13, 14, 16, 27-28, 30).

       The Complaint unequivocally puts Defendant on notice that Plaintiff is not restricting the

scope of the challenged misconduct to the Fax, alleging on information and belief that Defendant

has “during the period preceding four years of the filing of this Complaint and repeatedly

thereafter,” sent fax advertisements to Plaintiff and the members of the proposed class, and in so

doing violated the TCPA. (Id. ¶ 30).

       In sum, Plaintiff has identified the Fax that was sent to it, has alleged Defendant has a

practice sending fax advertisements, has alleged Defendant sent other faxes in addition to the

Fax received by Plaintiff in accordance with that practice, and has alleged a four-year class

regarding Defendant’s practice of sending fax advertisements.

       On February 2, 2016, Plaintiff served Defendant with its first set of interrogatories and

requests to produce. Plaintiff’s discovery seeks, inter alia, all fax advertisements sent by or on

behalf of Defendant during the “Relevant Time Period,” (i.e., the four-year period prior to the

filing of this Complaint), and all documents related thereto, including the fax advertisements

sent, transmission logs, lists to whom the fax advertisements were transmitted, exception reports,

email correspondence, and all agreements and charges regarding said fax advertising. Defendant

submitted its answers to both interrogatories and requests to produce on April 6, 2016, and

supplemental answers on July 20, 2016. Plaintiff’s Third Motion to Compel was filed on

October 29, 2018. (Doc. 69). Plaintiff requested an Order from this Court:




                                                 2
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.864 Filed 03/20/19 Page 3 of 11




      requiring Defendant to produce the detailed transmission records along with any other
      documents relating to fax advertisements sent during the relevant time period, or, in the
      alternative, to make available its hard drive(s) and server(s) to allow Plaintiff, at its
      expense, to create forensic images of the hard drives of the computers and servers utilized
      by Defendant in transmitting the Fax and other fax advertisements.
Id.

         This Court held a hearing on Plaintiffs’ Third Motion to Compel on December 18, 2018

and required the parties to work out their differences in the form of a stipulation. (Doc. 77). The

parties filed their Stipulation on December 21, 2018. (Doc. 78). In the stipulation, Defendant

agreed to produce:

      1. Any and all Alliance Funding Group, Inc. correspondence to and from Westfax, Inc.,
      from December 3, 2011-December 3, 2015, including any invoices, fax transmission
      logs, and account setup forms that have not yet already been produced to Vandenberg by
      third parties or otherwise;
      2. Any and all Alliance Funding Group, Inc., fax templates related to Westfax, Inc.,
      from December 3, 2011-December 3, 2015 that advertise goods or services of Defendant.
Id.

         Defendant filed its Notice of Compliance with Stipulated Order Regarding Plaintiff’s

Motion to Compel (“Defendant’s Notice of Compliance”) on February 6, 2019. (Doc. 82).

Defendant’s Notice of Compliance includes an Affidavit of Shawn Donohue (Doc. 82-2) and two

exhibits (Doc. 82-3 and 82-4). 1 Defendant’s Notice of Compliance fails to provide any

documents which Plaintiff did not already have. 2 For context, Doc. 82-3 and 8-24 encompass the

entirety of Defendant’s document production throughout this entire litigation.

         Specifically, Plaintiff found Defendant’s statements in the Affidavit of Shawn Donohue

and the four pages of materials produced insufficient given the language of the Stipulation. On

February 1, 2019, Plaintiff’s Counsel send Defendant’s Counsel a letter identifying issues with


1
  Defendant provided the Affidavit of Shawn Donohue and the two exhibits to Plaintiff on
January 31, 2019.
2
  Doc. 82-3 is identical to two of the pages produced in response to Plaintiff’s Subpoena to
WestFax in this matter. Doc. 82-4 is almost perfectly identical to the fax that was sent to
Plaintiff. (Doc. 1-1).


                                                  3
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.865 Filed 03/20/19 Page 4 of 11




the Affidavit of Shawn Donohue and the two exhibits. (See February 1, 2019 Correspondence

attached hereto as Exhibit 1). Plaintiff explained why the Affidavit of Shawn Donohue was so

difficult to believe. Id. Plaintiff further requested:

     1. Will Defendant agree to perform the search [Plaintiff] requested on December 19,
         2019?
     2. Will Defendant agree to “make available its hard drive(s) and server(s) to allow
         Plaintiff, at its expense, to create forensic images of the hard drives of the computers
         and servers utilized by Defendant in transmitting the Fax and other fax
         advertisements”?
Id. (citing Doc. 69)

        Plaintiff also requested Defendant produce a corporate representative for “deposition

regarding the search conducted pursuant to the Stipulated Order Regarding Plaintiff’s Motion to

Compel.” Id. Defendant responded to Plaintiff’s requests on February 6, 2019. (See February 6,

2019 Correspondence attached hereto as Exhibit 2). Defendant characterized Plaintiff’s requests

as “intrusive, wide-ranging discovery.” Id. Defendant falsely claimed that this Court “explicitly

rejected [Plaintiff’s] attempts to obtain that discovery.” Id. To the contrary, this Court directed

the parties to work out a stipulation. (Doc. 77). At no time did the Court reject any request made

by Plaintiff.

        Plaintiff attempted to resolve these discovery issues with Defendant but was

unsuccessful. (See Email Correspondence attached hereto as Exhibit 3). This motion followed.

                                 Standards for Motions to Compel

        The Federal Rules of Civil Procedure allow for broad discovery.             Fed. R. Civ. P.

26(b)(1); Conti v. American Axle and Mfg., Inc., 326 Fed.Appx. 900, 904 (6th Cir. 2009). Rule

26(b)(1) provides, in part:

        Parties may obtain discovery regarding any non-privileged matter that is relevant
        to any party’s claim or defense – including the existence, description, nature,
        custody, condition, and location of any documents or other tangible things and the
        identity and location of persons who know of any discoverable matter. For good



                                                    4
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.866 Filed 03/20/19 Page 5 of 11




       cause, the court may order discovery of any matter relevant to the subject matter
       involved in the action. Relevant information need not be admissible at trial if the
       discovery appears reasonably calculated to lead to the discovery of admissible
       evidence.

Fed. R. Civ. P. 26(b)(1). “Because discovery itself is designed to help define and clarify the

issue, the limits set forth in Rule 26 must be construed broadly to encompass any matter that

bears on, or that reasonably could lead to other matters that could bear on, any issue that is or

may be in the case.” Conti, 326 Fed.Appx. at 904 (quoting Oppenheimer Fund, Inc. v. Sanders,

437 U.S. 340, 351 (1978)).

       A party may seek discovery of any document “in the responding party’s possession,

custody and control,” that is within the scope of Rule 26(b). Fed. R. Civ. P. 34(a); Michigan

Millers Mut. Ins. Co. v. Westport Ins. Corp., 2014 WL 5810309, at *3 (W.D. Mich. Nov. 7,

2014); Siser North America, Inc. v. Herika G. Inc., 325 F.R.D. 200, 240 (E.D. Mich. 2018). The

burden is upon the objecting party to show why a discovery request is improper. Strategic

Marketing and Research Team, Inc. v. Auto Data Solutions, Inc., 2017 WL 1196361, at * 2 (E.D.

Mich. Mar. 31, 2017); see also Rubin v. Islamic Republic of Iran, 349 F.Supp.2d 1108, 1111

(N.D. Ill. 2004); 8 Wright and Miller, Federal Practice and Procedure, § 2173 at 543–544

(1970). If the party fails to make the requisite showing, Federal Rule of Civil Procedure 37

allows the Court to enter an order compelling the party to comply with discovery. Strategic

Marketing, 2017 WL 1196361, at * 2; see also Whiteamire Clinic, P.A., Inc. v. Quill Corp., 2013

WL 5348377, at *2 (N.D. Ill. Sept. 24, 1013).

                                           Argument

I.     Defendant should be ordered to produce all fax advertisements and related
       documents sent during the four-year class period or, in the alternative, to make
       available its hard drive(s) and server(s) to allow Plaintiff, at its expense, to create
       forensic images of the hard drives of the computers and servers utilized by
       Defendant in transmitting the Fax and other fax advertisements.



                                                5
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.867 Filed 03/20/19 Page 6 of 11




       There can be no question that the detailed transmission records sent from Westfax are

relevant. The detailed transmission records will show to whom the Fax was successfully sent,

which is essential for determining the ascertainability of the class. The Sixth Circuit has found

that “in the context of the TCPA where fax logs have existed listing each successful recipient by

fax number, such a ‘record demonstrates that the fax numbers are objective data satisfying the

ascertainability requirement.’” Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc.,

863 F.3d 460, 471 (6th Cir. 2017) (quoting Am. Copper & Brass, Inc. v. Lake City Indus. Prod.,

Inc., 757 F.3d 540, 545 (6th Cir. 2014)).

       Moreover, based on receiving the Fax, Plaintiff is not only entitled to discovery regarding

it, but also discovery as to all fax advertisements sent during the four-year class period. This

issue was addressed at length by the Southern District of New York in Bais Yaakov of Spring

Valley v. Houghton Mifflin Harcourt Publishers, 36 F. Supp.3d 417 (S.D.N.Y. 2014). In Bais

Yaakov, plaintiff moved to compel defendants and their non-party fax broadcaster, Westfax, Inc.

(which had been served a subpoena), to provide discovery on all fax advertisements sent by

defendants during the applicable four-year statute of limitations period, and not just to provide

discovery on the single fax ad defendant sent to plaintiff. Id. at 419. The court granted the

motion, finding the argument that plaintiff lacked standing to seek class-wide recovery for, and

to seek discovery regarding, faxes other than the one it received, “leapfrogs over plaintiff’s

entitlement to discovery in aid of its future motion for class certification and advances arguments

more properly addressed in the context of such a motion.” Id. at 419, 422.

       Defendant’s attempts to claim it does not have any records beyond the four pages it has

now produced is absurd. (See February 1, 2019 Correspondence attached hereto as Exhibit 1).

Defendant’s opposition to producing all fax advertisements sent during the class period is an




                                                6
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.868 Filed 03/20/19 Page 7 of 11




attempt to deny class certification as to fax advertisements that have neither been produced to

Plaintiff nor presented to the Court. A similar effort was rejected by the Southern District of New

York, discussed at length in Bais Yaakov as follows:

       Although the Court does not have before it the written submissions made to Judge
       Davison on the motion to compel in Bais Yaakov of Spring Valley v. Richmond,
       The Am. Univ. in London, Inc., 13CV4564 (CS)(PED), another TCPA case
       involving the same Plaintiff and Plaintiff's counsel, the Court nonetheless agrees
       with his determination. In granting a motion to compel a response to a subpoena
       served on the non-party which was responsible for sending out fax advertisements
       on behalf of the defendant, Judge Davison pointed out to counsel for the non-
       party, “[Y]ou're asking me to declare now that those unknown number of faxes,
       fax templates, whatever, and those unknown recipients have nothing to do with
       this case. . . .it seems to me that you're seeking a preemptive ruling now on an
       issue that really ought to be determined down the road after discovery.” July 2,
       2014, Letter (Docket # 34), Ex. A at 17. He further noted that the non-party was
       “seeking sort of a predictive ruling about a determination that's going to be made
       down the road, and it seems to me that my role here is a much more limited one,
       which is to determine whether the subpoena served on your client ... seeks
       relevant documents which may lead to the discovery of admissible evidence or
       evidence that's relevant to a class certification application, and it's hard for me to
       see how it isn’t.” Id. at 17–18. Defendants contend that “key arguments that
       Defendants have fully briefed in this case were neither made nor addressed by the
       Court in the Richmond case and, thus, that ruling should not apply here.” July 11,
       2014, Letter (Docket # 36) at 1. However, having reviewed all of the key
       arguments made by Defendants in this case, the Court concludes that, as in
       Richmond, Defendants here are seeking a “predictive ruling” about class standing,
       an issue to be determined on a future motion for class certification.

Basis Yaakov, 36 F. Supp.3d at 422 n. 9 (emphasis added).

       Similarly, in Whiteamire, 2013 WL 5348377, at *2, a TCPA junk fax class action, the

court rejected the argument that plaintiff was not entitled to discovery of all fax advertisements

sent during the class period. The defendant in Whiteamire argued discovery requests regarding

faxes other than the one sent to plaintiff was premature because the requests sought information

that was not necessary to determine whether a class should be certified. Id. at *2. In rejecting

this argument, the court recognized plaintiff was entitled to all of the fax advertisements sent

during the class period, noting first that discovery was not bifurcated, and then stating:



                                                  7
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.869 Filed 03/20/19 Page 8 of 11




        Moreover, the information plaintiff seeks in the contested first and second
        requests for production is clearly relevant to class discovery; specifically, to the
        issues of numerosity, commonality, and typicality. As explained above, plaintiff
        proposes a class of persons who received faxed advertisements without a proper
        opt out notice, with whom Quill did not have an EBR, and from whom Quill did
        not have prior express permission or invitation to send such faxes (Compl. at ¶
        20). Plaintiff's requests seek, for example, copies of all faxed advertising
        documents, documents showing express permission or invitation to receive such
        faxes, and documents indicating an EBR with the recipients of the facsimiles.

        As we made clear to Quill in multiple court hearings, the Court cannot permit
        Quill on one hand to contest class certification and on the other hand deny
        plaintiff the discovery relevant to its position that a class should be certified.

    Whiteamire, 2013 WL 5348377, at *3 (emphasis added). 3

        Here, Plaintiff has alleged Defendant engaged in a practice during the entirety of the class

period of sending fax advertisements which violated the TCPA and its implementing regulations

in that the faxes were sent without permission, without an EBR, and without a compliant opt-out

notice. The detailed reports from Westfax will show to whom the Fax(es) were sent and how

many transmissions were successful. In other words, the identity of the putative class members

is contained within that report and is needed for class certification. See Sandusky, 863 F.3d at

471; Am. Copper, 757 F.3d at 545. As is evident from the deposition testimony of Donahue,

Patel, and Ponce de Leon, Defendant has not made a good faith attempt to search for this report

or any other information regarding fax advertisements. Accordingly, Plaintiff seeks an order

from the Court requiring Defendant to produce the detailed reports to Plaintiff or, in the

alternative, to make available its hard drive(s) and server(s) to allow Plaintiff, at its expense, to

create forensic images of the hard drives of the computers and servers utilized by Defendant in

transmitting the Fax and other fax advertisements.



3
  See also Central Alarm Signal, Inc. v. Business Financial Services, Inc., 2016 WL 3595627, at
*2 (E.D. Mich. July 5, 2016) (in TCPA class action, court held that all fax advertisements sent by
the defendants is discoverable).


                                                 8
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.870 Filed 03/20/19 Page 9 of 11




       Plaintiff has repeatedly requested to make forensic images of the hard drives of the

computers and servers utilized by Defendant in transmitting the Fax and other fax

advertisements. Plaintiff believes that the contents of the Affidavit of Shawn Donohue cannot

possibly demonstrate a good faith search for records. (See February 1, 2019 Correspondence

attached hereto as Exhibit 1). Plaintiff requests that it be allowed to image Defendant’s hard

drives and servers in order to obtain this information. Plaintiff is willing to conduct the imaging

at its own expense.

       This identical issue was addressed in Whiteamire. As previously discussed, the plaintiff

in Whiteamire filed a complaint against defendant alleging violations of the TCPA. As part of

the litigation, the plaintiff sought to create images of the defendant’s hard drives and servers

based on the belief that those images would demonstrate how many fax advertisements the

defendant sent and to whom. The defendant objected, claiming that the discovery request would

be unduly burdensome and that the images would contain privileged information. In granting the

plaintiff’s motion to compel, the court held that requiring the production of images of hard drives

is neither prohibited by the Federal Rules nor unprecedented. Whiteamire, 2013 WL 5348377 at

* 6 (collecting cases). The court was persuaded by the fact that the plaintiff was willing to both

pay for the imaging and enter into a protective order regarding the information obtained. Id.

       Plaintiff is willing to enter into a protective order governing computer forensics regarding

the information obtained.   Plaintiff believes these forensic images will most likely lead to the

discovery of the Westfax detailed transmission log as well as any other fax advertisements sent

on behalf of Defendant. As Whiteamire makes clear, Plaintiff is entitled to this information.

                                           Conclusion




                                                9
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.871 Filed 03/20/19 Page 10 of 11




        Wherefore, for the foregoing reasons, Plaintiff respectfully requests that the Court enter

 an Order requiring Defendant to produce the detailed transmission records along with any other

 documents relating to fax advertisements sent during the relevant time period, or, in the

 alternative, to make available its hard drive(s) and server(s) to allow Plaintiff, at its expense, to

 create forensic images of the hard drives of the computers and servers utilized by Defendant in

 transmitting the Fax and other fax advertisements.


                                               Respectfully submitted,

                                               VANDENBERG & SONS FURNITURE, INC,
                                               individually and as the representative of a class of
                                               similarly-situated persons

                                               By: s/ Ross M. Good
                                               Ross M. Good
                                               Ryan M. Kelly
                                               ANDERSON + WANCA
                                               3701 Algonquin Road, Suite 500
                                               Rolling Meadows, IL 60008
                                               Telephone: 847-368-1500 / Fax: 847-368-1501
                                               rgood@andersonwanca.com
                                               rkelly@andersonwanca.com




                                                  10
Case 1:15-cv-01255-GJQ-RSK ECF No. 85, PageID.872 Filed 03/20/19 Page 11 of 11




                                  CERTIFICATE OF SERVICE


         I hereby certify that on March 20, 2019, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notification of such filing to all attorneys
 of record.


                                               s/ Ross M. Good




                                                 11
